Citation Nr: 1333887	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  06-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for a low back disability.

2.  Entitlement to an increased evaluation for left lower extremity radiculopathy, rated 20 percent prior to June 21, 2013, and 40 percent thereafter.  .  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his child




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to May 1963.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran withdrew the issues on appeal in September 2013.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In September 2013, the Veteran submitted a statement expressing his desire to withdraw his appeal of the ratings assigned for the low back disability and the left lower extremity radiculopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues, and they must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


